Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 USC 112 Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is rejected for the recitation of “dimeter” as the last word of the claim. It is unclear exactly what Applicant intended to claim. It is believed Applicant intended to recite “diameter” Applicant is advised to take corrective action. 
Claim 5 is rejected for the recitation of “dimeter” as the last word of the claim. It is unclear exactly what Applicant intended to claim. It is believed Applicant intended to recite “diameter” Applicant is advised to take corrective action. 


35 USC 103 Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Selivansky (PG Pub. 2012/0328821) in view of Ahmad (PG Pub. 2017/0290329).
Regarding claims 1 and 4, Selivansky teaches an antibacterial textile comprising polyamide polymer fibers with each fiber comprising silver cation particles dispersed within the polymer of the fiber at a weight content within the range of approximately 10-100 ppm [0025 and 0042]. Selivansky is silent regarding the polyamide polymer fibers are blended within a textile fabric at a weight content within the range of 0.5-40% of the fibers of the textile fabric such that the content of the silver cation in the textile fabric is within the range of approximately 0.2-45ppm. However, Ahmad teaches the polyamide polymer fibers are blended within a textile fabric at a weight content within the range of 0.5-40% of the fibers of the textile fabric such that the content of the silver cation in the textile fabric is within the range of approximately 0.2-45ppm in order to yield cost effective textiles and without the use of nanoparticles. It would have been obvious to one of ordinary skill in the art to use the blend of fibers in the claimed amounts of fibers and silver in order to yield cost effective textiles and without the use of nanoparticles. The previous combination is silent regarding the claimed antibacterial property according to 
Regarding claim 2, each fiber is of partially oriented yarn type has a tenacity of 2.5-4.5 g/dtex and elongation of 60-130% [0028]. 
Regarding claims 3 and 5, the silver metal or silver cation particles have a diameter of 0.5 microns diameter [0045 Selivansky in and 0033 in Ahmad]. 
Art not Used but Relevant
PG Pub. 20120289107 teach polymer composite fibers containing silver. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789